Guerry, J.
The entire evidence for the State was as follows: “I am a night policeman in Fitzgerald, and on the night of April 15, 1934, with Hollis Paul, also a policeman in Fitzgerald, went, after being called, to Mrs. Anna L. Haygood’s dwelling house on the corner of Sheridan and Cypress Streets about 12:30 or a quarter to one o’clock at night, and found that the screen on the kitchen window had been torn off and one pane of the window glass had been broken out. We didn’t find any one in the house at that time. Afterwards, about one o’clock, we went back to Mrs. Haygood’s house and, as we went into the house, I saw John Henry Bunts running down the hall, and found him under the kitchen table where he had crawled. There were valuable goods in the house. All this occurred in Ben Hill County.” Hollis Paul swore: “I am a policeman in City of Fitzgerald; went with Mr. Fussell to Mrs. Haygood’s house on the night in question. I know John Henry Bunts, know positively it was him that we found in Mrs. Haygood’s house. (Cross-examination.) Found him in kitchen part, the kitchen department of the house,”
*72This evidence fails to measure up to the requirements of the circumstantial-evidence rule. There is no proof as to when the pane of glass and the window screen were broken into, so as to connect it with the entrance of the defendant in the house. There is a lack of proof that the doors were closed or that an entrance may not have been gained in some other way. In the State’s evidence there is no indication as to where the defendant lived or why he should not have been at the house on that particular occasion. The circumstances detailed may be sufficient to raise a very violent suspicion against the defendant, but are too meager to measure up to the rule that it is necessary to show an unlawful breaking and entering.

Judgment reversed.


Broyles, C. J., md MacIntyre, J., concur.